ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_09_FR.txt. 99

OPINION DISSIDENTE DE SIR ROBERT JENNINGS
{Traduction]

Je regrette profondément de ne pouvoir souscrire à la décision de la
majorité des membres de la Cour dans ia présente affaire.

Deux questions se posent en l’espèce: celle de la compétence et ceile de
la recevabilité. Comme je suis d’un avis différent de la majorité sur ces
deux questions, je dirai brièvement pourquoi, en commençant par la
question de la compétence.

LA COMPÉTENCE

La compétence de la Cour ne peut être établie en l'espèce que si, et dans
la mesure où, il est démontré qu’il existe un ou plusieurs différends «concer-
nant l'interprétation ou l’application de la présente convention» au sens du
paragraphe 1 de l’article 14 de la convention de Montréal de 1971 pour la
répression d’actes illicites dirigés contre la sécurité de l’aviation civile. Pour
répondre à cette question, il est nécessaire d'examiner deux éléments: tout
d’abord, les demandes formulées par la Libye, non seulement au cours de la
présente phase de la procédure mais aussi dans sa requête du 3 mars 1992
introduisant une instance contre le Royaume-Uni — et cela afin de déter-
miner ce qui serait contesté; et, en second lieu, les dispositions de la conven-
tion qui seraient en cause dans le litige. Comme il est fait référence aux
dispositions pertinentes de la convention dans les conclusions de la Libye,
nous examinerons successivement ces conclusions (ou demandes ainsi que
la Libye les qualifie dans sa requête et dans son mémoire). Elles sont au
nombre de quatre, la Cour ayant été priée de dire et juger ce qu’il est dit aux
alinéas a), b), c) et d) des conclusions du mémoire de la Libye, comme suit.

a) Que la convention de Montréal s'applique au présent litige

La question que la Cour doit trancher est celle de savoir lequel des élé-
ments des demandes libyennes serait contesté par le Royaume-Uni tout
en concernant nécessairement «l'interprétation ou l’application» de la
convention de Montréal, établissant ainsi la compétence de la Cour au
titre de l’article 14 de la convention. La formulation large de cette conclu-
sion a) élude tout simplement la question de savoir quelles dispositions
particulières de la convention sont censées être en cause.

La citation du texte intégral de la convention amène également à se
demander si les auteurs de cet instrument ont jamais entendu viser les
actes de terrorisme qui auraient été commis par des personnes au service
d’un gouvernement qui aurait été impliqué lui aussi dans la perpétration
de ces actes.

94
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 100

Il convient de noter que cette conclusion a) ne figure pas du tout dans
la requéte introductive d’instance de la Libye. On peut ainsi se demander,
maintenant que la Cour a dit qu’elle était dans une certaine mesure com-
pétente, jusqu’à quel point la Libye peut encore essayer de modifier le
contenu et la nature de ses demandes en vertu du droit qu’elle s’est
réservé «de compléter et modifier s’il y a lieu les présentes conclusions en
cours de procédure». |

b) Que la Libye a pleinement satisfait à toutes ses obligations
au regard de la convention de Montréal et est fondée à exercer
la compétence pénale prévue par cette convention

Il n’existe à cet égard aucun différend au'titre de la convention puisque
le Royaume-Uni n’a pas cherché à contester que la Libye a pleinement
satisfait à toutes ses obligations au regard de la convention. Aucune dis-
position de la convention ne s’oppose, en effet, à la demande d’extradi-
tion des deux suspects formulée par le Royaume-Uni. Il n’a pas été
contesté non plus que, conformément aux termes de la convention de
Montréal, la Libye soit fondée à exercer sa propre compétence pénale
prévue par cette convention. Le Royaume-Uni a fait cependant valoir en
l’espèce que la Libye n’est pas maintenant fondée à exercer cette compé-
tence dans la mesure où cela va à l'encontre des décisions prises par le
Conseil de sécurité en vertu du chapitre VII de la Charte; c’est là une
question qui ne se pose pas au titre des dispositions de la convention mais
qui concerne l’interprétation ou l’application de la Charte des Nations
Unies; prétendre que cette question relèverait du paragraphe 1 de l’ar-
ticle 14 est quelque peu absurde.

c) Que le Royaume-Uni a violé, et continue de violer, ses obligations

juridiques envers la Libye stipulées à l’article 5, paragraphes 2 et 3, à

l'article 7, à l’article 8, paragraphes 2 et 3, et à l’article 11 de la
convention de Montréal

Il y a lieu d'examiner successivement chacune de ces dispositions de la
convention pour déterminer s’il existe à leur égard un différend qui relè-
verait de l’article 14 de la convention.

Paragraphe 2 de l’article 5

Aux termes de cet article, tout Etat partie à la convention prend «les
mesures nécessaires pour établir sa compétence» au sujet des infractions
prévues dans la convention, s’il n’extrade pas l’auteur présumé qui «se
trouve sur son territoire».

Cette disposition crée une obligation juridique pour la Libye, comme
pour toute les parties à la convention, obligation dont la Libye prétend
s'être effectivement acquittée. Il est difficile de comprendre comment on
peut soutenir que le Royaume-Uni a violé, et continuerait apparemment

95
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 101

de violer, cette obligation qui incombe à la Libye; et il est encore plus
difficile de comprendre ce qui serait en cause dans ce prétendu différend.
Le paragraphe 2 de l’article 5. vise la législation et autres mesures que la
Libye, en tant qu’Etat partie à la convention, est tenue d’appliquer. Elle
prétend l’avoir fait, ce que n’a pas contesté le Royaume-Uni.

Paragraphe 3 de l'article 5

conformément aux lois nationales.»

I n’y a pas, là non plus l’ombre d’un différend entre les Parties au sujet
de l'interprétation ou de l’application de la convention. Cette disposition
est très claire et ne prête guère à controverse.

«La présente convention n’écarte mi compétence pénale exercée

Article 7

Selon cet article:

«L’Etat contractant sur le territoire duquel l’auteur présumé de
Pune des infractions est découvert, s’il n’extrade pas ce dernier, sou-
met l'affaire, sans aucune exception et que l’infraction ait ou non été
commise sur son territoire, à ses autorités compétentes pour l’exer-
cice de l’action pénale. Ces autorités prennent leur décision dans les
mêmes conditions que pour toute infraction de droit commun de
caractère grave conformément aux lois de cet Etat.»

Il est aussi difficile de comprendre sur la base de quoi on peut pré-
tendre que le Royaume-Uni a violé cet article de la convention.

La demande d’extradition du Royaume-Uni n’est pas contraire à la
convention puisque l’extradition constitue l’autre procédure possible envi-
sagée par l’article 7 lui-même. Même si le fait d’insister sur l’extradition
plutôt que sur l’exercice de l’action pénale sur le plan interne était
contraire à la convention, une plainte à cet égard devrait être alors
adressée au Conseil de sécurité et non à certains membres de cet organe.
Quoi qu’il en soit, il est difficile de comprendre pourquoi la Libye serait
en fait empéchée de poursuivre les deux suspects, alors qu’à ses dires elle
serait précisément en train de le faire — avec un retard très curieux.

Conformément à l’article 7 de la convention, la Libye, sur le territoire
de laquelle se trouvent les auteurs présumés de l’infraction, est tenue soit
de les extrader soit, si elle ne les extrade pas, de veiller elle-même à enga-
ger des poursuites contre eux. Cette dernière possibilité a été écartée par
le Conseil de sécurité dans ses résolutions, dont les termes excluent l’op-
tion de l’exercice de l’action pénale sur le plan interne (mesure certaine-
ment raisonnable puisque l'Etat partie à la convention est accusé d’être
lui-même impliqué dans l’infraction). La Libye conteste les effets des
résolutions du Conseil de sécurité; il ne s’agit cependant pas dans ce cas
d’un différend avec le Royaume-Uni au sujet de la convention mais d’un

96
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 102

différend avec le Conseil de sécurité au sujet de ses résolutions. Ce n’est
pas un différend que l’on puisse raisonnablement considérer comme rele-
vant du champ d’application que l’on a voulu donner à l’origine au para-
graphe | de l’article 14. Ce n’est pas, en effet, un différend qui peut être
réglé au regard de l’article 7 ni d’aucune autre disposition de la conven-
tion. Le différend véritable concerne la signification et l’applicabilité de la
Charte des Nations Unies, pour ce qui est notamment de ses articles 25 et
103, ainsi que la signification et l’application des résolutions 731 (1992),
748 (1992) et 883 (1993) du Conseil de sécurité. Vouloir rattacher ce «dif-
férend» au paragraphe 1 de l’article 14 de la convention, par le biais de
l'article 7, n’est qu’un artifice qui ne devrait pas tromper la Cour. Dans la
mesure, cependant, où la Cour semble maintenant accepter cet argument,
il convient de ne pas perdre de vue les possibilités multiples qu’il ouvre de
recourir à des clauses de compétence ordinaires et courantes des traités
bilatéraux pour contrecarrer et retarder les mesures de maintien de la
paix du Conseil de sécurité.

Il semble cependant exister certaines divergences de vues entre la Libye
et le Royaume-Uni sur la signification et l’interprétation des résolutions
du Conseil de sécurité; mais si, comme la Libye elle-même les interprète,
ces résolutions n’exigent pas toutes la remise des suspects, la seconde
option prévue à l’article 7 qui permettrait à la Libye de s’acquitter de ses
obligations conventionnelles demeure entière.

Tl convient de noter à ce stade la manière dont la Cour a, dans son
arrêt, tenté de neutraliser les effets des résolutions adoptées par le Conseil
de sécurité en vertu des pouvoirs qui lui sont conférés par le chapitre VII
de la Charte. Il est vrai que «les résolutions 748 (1992) et 883 (1993) du
Conseil de sécurité ont ... été adoptées après le dépôt de la requête, le
3 mars 1992», et que, «conformément à une jurisprudence constante, si la
Cour était compétente à cette date, elle l’est demeurée» (arrêt, par. 38).
Mais ce fait n’est pas pertinent. La Cour suppose qu’elle avait, à la date
de la requête, compétence pour connaître d’un différend relevant du para-
graphe 1 de l’article 14 de la convention, un différend dont les résolutions
considérées auraient tenté de modifier les effets. Or, tel n’est pas le cas. Il
ne s’agit pas de savoir si, par ses résolutions, le Conseil de sécurité aurait
essayé de soustraire à la Cour une affaire sur laquelle elle avait déjà établi
sa compétence, mais de constater qu’il n’y a vraiment jamais eu aucun
différend entre les Parties au sujet de la convention de Montréal. Il est
vrai que la Libye a vigoureusement remis en question, sous le couvert de
la présente procédure, la valeur et la signification juridiques de toutes ces
résolutions du Conseil de sécurité; mais il n’existe aucun différend au
titre du paragraphe 1 de l’articie 14 de la convention.

Paragraphes 2 et 3 de l’article 8

Dans sa requête, la Libye se réfère au paragraphe 2 de l’article 8, qui
dispose:

97
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 103

«Si un Etat contractant qui subordonne l’extradition à l’existence
d’un traité est saisi d’une demande d’extradition par un autre Etat
contractant avec lequel il n’est pas lié par un traité d’extradition, il a
la latitude de considérer la présente convention comme constituant
la base juridique de l’extradition en ce qui concerne les infractions.
L’extradition est subordonnée aux autres conditions prévues par le
droit de l'Etat requis.»

Cependant, dans les conclusions de son mémoire, la Libye se réfère
seulement au paragraphe 3 de l’article 8, qui impose l’obligation suivante
aux Etats contractants:

«les Etats contractants qui ne subordonnent pas l’extradition à
Pexistence d’un traité reconnaissent les infractions comme cas
d’extradition entre eux dans les conditions prévues par le droit de
l'Etat requis».

On ne saurait, là aussi, comprendre comment on peut prétendre que le
Royaume-Uni continuerait de violer l’une ou l’autre de ces dispositions,
et encore moins comment on peut soutenir qu’il y aurait là un différend
entre le Royaume-Uni et la Libye sur leur interprétation ou application.

Article 11

Cet article impose aux Etats contractants l’obligation de s’accorder

«l'entraide judiciaire la plus large possible dans toute procédure
pénale relative aux infractions. Dans tous les cas, la loi applicable
pour l’exécution d’une demande d’entraide est celle de l’Etat requis. »

La Libye prétend que le Royaume-Uni n’a pas fait tout ce qu’il était
tenu de faire en matière d’entraide judiciaire conformément à cet article.
Il n’y a pas en tout cas de différend sur l'interprétation de la convention;
se pose certes la question de savoir si cet instrument est applicable, étant
donné la situation nouvelle découlant des résolutions du Conseil de sécu-
rité. Mais là aussi il s’agit d’une question, ou même d’un différend, qui ne
saurait être réglé sur la base des dispositions de la convention, sur les-
quelles il n’y a pas de véritable différend. H s’agit d’un différend sur les
effets des résolutions, et un tel différend ne saurait être considéré comme
relevant de l’article 14 de la convention.

Quoi qu'il en soit, il y a lieu de noter que l'obligation de «s’accorder»
(terme qui n’est pas très fort) une entraide en fournissant des informa-
tions est restreinte en Pespéce, conformément aux termes mêmes de cet
article, par le droit pertinent écossais. En outre, le Royaume-Uni a cer-
tainement fourni assez d’informations sur lesquelles la Libye peut vala-
blement s'appuyer pour engager des poursuites contre les suspects si telle
est la manière dont elle entend procéder. On peut raisonnablement sup-
poser qu’assez d’informations et d'éléments ont été fournis à la Cour. Il
est donc quelque peu fantaisiste de prétendre qu’il pourrait y avoir un dif-

98
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 104

férend entre le Royaume-Uni et la Libye sur l’application de l’article 11
de la convention. En outre, la Libye a soutenu (voir paragraphe 26 du
présent arrêt), qu'elle «a exercé sa compétence à l’égard des deux auteurs
présumés de l’infraction en vertu de son code pénal et le défendeur ne
devrait pas entraver l'exercice de cette compétence». Cela est cependant
manifestement incompatible avec la conclusion présentée par la Libye au
titre de l’article 11 de la convention, et la Libye ne saurait avoir raison
sur ces deux points à la fois. Bien loin de la question de savoir s’il existe
un différend au titre de l’article 14, il est très douteux qu'il existe un quel-
conque différend.

d) Que le Royaume-Uni est juridiquement tenu de respecter le droit de

la Libye à ce que cette convention ne soit pas écartée par des moyens

qui seraient au demeurant en contradiction avec les principes de la

Charte des Nations Unies et du droit international général de caractère

impératif qui prohibent l’utilisation de la force et la violation de la sou-

veraineté, de l'intégrité territoriale, de l'égalité souveraine des Etats et
de leur indépendance politique

Il est intéressant de noter comment la Libye a, pour arriver au texte de
cette conclusion, tel qu’il figure dans son mémoire, modifié la conclusion
correspondante contenue dans sa requête (en tant que conclusion c), telle
que reproduite dans l’ordonnance de la Cour du 14 avril 1992, CI J.
Recueil 1992, p. 7). Initialement, la Libye avait prié la Cour de dire et
juger que le Royaume-Uni

«est juridiquement tenu de mettre fin et de renoncer immédiatement
à ces violations et à toute forme de recours à la force ou à la menace
contre la Libye, y compris la menace de recourir à la force contre la
Libye, ainsi qu’à toute violation de la souveraineté, de l’intégrité ter-
ritoriale et de l'indépendance politique de la Libye».

Dans la dernière version de cette conclusion, le mot «immédiatement» a
disparu. On a jugé sans doute qu’il était impropre après plus de cing ans
de paix continue avec le Royaume-Uni. On peut ici aussi se poser la ques-
tion de savoir jusqu’à quel point un Etat, en se réservant tout simplement
«le droit de compléter et modifier» ses conclusions, peut modifier à son
gré, au fur et à mesure de la procédure, la base même de son argumenta-
tion formulée dans sa requête initiale, sans solliciter au moins l’agrément
de la Cour.

Le changement le plus mûrement réfléchi a été cependant sans aucun
doute Pintroduction du concept concernant le «droit de la Libye à ce que
cette convention [a savoir la convention de Montréal] ne soit pas écartée
par des moyens...» Cette idée vise manifestement à indiquer que le fait
d’écarter la convention ferait relever le différend de la rubrique «applica-
tion» de la convention, selon l'énoncé du paragraphe 1 de l’article 14 de
la convention qui fonde la compétence.

Cet ajout peut suggérer cela sans pourtant l’établir, selon moi. La mise

99
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 105

à l’«écart» de certaines parties du régime seulement de la convention, si
tant est qu’il y en ait eu une, résulte des résolutions du Conseil de sécu-
rité. Tout différend sur la question de savoir si la convention a été ou non
«écartée» opposerait ainsi la Libye au Conseil de sécurité et non pas au
Royaume-Uni, et ce différend ne saurait étre considéré comme relevant
du paragraphe 1 de l’article 14 de la convention.

Pour toutes les raisons susmentionnées, la Cour n’a pas, selon moi,
compétence pour connaître du présent différend. Mais avant d’achever
mon analyse de la question de compétence, je souhaiterais formuler un
dernier commentaire. J’estime en effet quelque peu spécieux les arguments
que formule le demandeur pour essayer de faire relever, d’une manière ou
d’une-autre, ou plutôt n’importe comment, cette question concernant
essentiellement le Conseil de sécurité du champ d’application du para-
graphe 1 de l’article 14 de la convention. Ces arguments, intelligents et
même ingénieux, ont brillamment réussi à provoquer un retard de plus de
cinq ans, ce qui était sans doute le but principalement recherché. Toute
cette tentative est cependant extrêmement artificielle. Elle a été conçue de
manière à séduire les tenants de l’esprit juridique, mais je suis convaincu
que parmi les non-initiés les plus intelligents ne s’y arrêteraient pas long-
temps. Il est certes paradoxal que la clause juridictionnelle d’une conven-
tion ayant essentiellement pour objet de lutter contre les actes de terro-
risme international dirigés contre l’aviation civile soit ainsi utilisée avec
succès pour protéger des individus accusés d’avoir perpétré de tels actes de
terrorisme et qui sont en même temps des nationaux et des agents d’un
Etat qui aurait participé lui-même à ces actes. Il semble extraordinaire
d'interpréter la convention de manière à ce qu’un Etat, qui aurait parti-
cipé lui-même à un acte terroriste, ait lui seul le droit de poursuivre ses
propres agents de renseignement qui auraient commis l’acte criminel. Cela
ne va pas seulement directement à l’encontre de l’objet de la convention,
mais constitue aussi un défi au bon sens. Je ne peux que regretter profon-
dément que la Cour se soit laissé abuser par les séduisants arguments qui
lui ont été présentés.

LA QUESTION DE LA RECEVABILITÉ

Si la Cour avait adopté, s’agissant de la question de la compétence, la
position que j'estime être à la fois la plus justifiée et la plus sage, elle
n'aurait pas dû entrer dans son arrêt sur le terrain plutôt moins solide de
la recevabilité. Mais la position qu’elle a adoptée m’oblige à aborder cette
question.

Avant de passer aux aspects principaux de la thèse de la recevabilité, je
voudrais d’abord examiner le paragraphe 7 de Particle 79 du Règlement
de la Cour, disposition de portée étroite, technique, mais au premier
abord source de perplexité, qui, dans une sous-section intitulée «Excep-
tions préliminaires», prévoit ce qui suit:

«7. La Cour, après avoir entendu les parties, statue dans un arrêt
par lequel elle retient l'exception, la rejette ou déclare que cette

100
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 106

exception n’a pas dans les circonstances de l’espèce un caractère
exclusivement préliminaire. Si la Cour rejette l’exception ou déclare
qu’elle n’a pas un caractère exclusivement préliminaire, elle fixe les
délais pour la suite de la procédure. »

Ce sont les mots «caractère exclusivement préliminaire» qui laissent per-
plexes dans cette disposition. Chacun sait qu’ils ont été ajoutés en réac-
tion à ce qui s’était passé dans les affaires du Sud-Ouest africain de 1966
(CL JT. Recueil 1966, p. 6) et dans celle de la Barcelona Traction, Light
and Power Company, Limited (C.I J. Recueil 1970, p. 3). Mais vouloir se
prémunir contre une jurisprudence facheuse engendre de mauvaises régles
de droit. Et, malheureusement, il n’est pas aisé de trouver une exception
préliminaire dont on peut absolument dire qu’elle a un caractére exclusi-
vement préliminaire. Méme la question de la compétence, habituellement
considérée comme revétant indubitablement un caractére préliminaire
exige, probablement le plus souvent, de s’aventurer dans une certaine
mesure sur le terrain du fond, comme cela a d’ailleurs été le cas en
l'espèce.

Les questions de recevabilité, d’absence d’objet et autres questions ana-
logues dans la présente affaire ont amené les deux Parties — cela a cer-
tainement été le cas dans leur argumentation — à entrer très largement
sur le terrain du fond de l’affaire. On doit donc se demander s’il est pos-
sible de donner une réponse très simple à l’exception préliminaire en déci-
dant qu’elle ne revét pas un caractére «exclusivement» préliminaire,
encore qu'il soit intéressant de relever que la Libye était loin de se conten-
ter d’invoquer cette possibilité.

Aussi est-il raisonnable de s’interroger sur les raisons qui incitent à
considérer certaines exceptions comme préliminaires. Après tout, toutes
les juridictions le font automatiquement. La raison doit certainement
tenir au fait que certains moyens de défense aboutissent, s’ils sont rete-
nus, au classement immédiat de toute l’affaire si bien qu’il n’est pas alors
nécessaire de «fixe[r] les délais pour la suite de la procédure». Le bon
sens exige donc qu’on examine d’abord ces questions à titre d’«excep-
tions préliminaires ».

Mais qu’en est-il de l’utilisation de l’adverbe «exclusivement» — mot
fort — au paragraphe 7 de l’article 79 du Règlement de la Cour? Le
terme heureusement n’y est pas utilisé de façon inconditionnelle. Sa
portée est limitée par le membre de phrase «n’a pas dans les circonstances
de l'espèce un caractère exclusivement préliminaire» (les italiques sont de
moi). Il semble dès lors raisonnable d’interpréter les mots «caractère
exclusivement préliminaire» comme qualifiant la qualité de ces moyens
de défense invoqués dans une affaire donnée qui, s’ils sont retenus, mar-
quent la fin de l’affaire et écartent ainsi effectivement la possibilité d’un
examen au fond.

Tl semblerait que les deux Parties aient accepté tacitement cette façon
de voir en l’espèce, car ces très larges incursions sur le terrain du fond lors

101
CONVENTION DE MONTREAL DE 1971 (OP. DISS. JENNINGS) 107

de la procédure orale indiquent que ce moyen d’irrecevabilité ne revét pas
un caractére exclusivement préliminaire que ce soit dans un sens littéral
ou absolu, mais il aurait été mis fin à instance si la Cour avait conclu à
l’irrecevabilité.

Il faut donc, en abordant la question de recevabilité, examiner le sens
des mots «caractère exclusivement préliminaire», car s’il est manifeste-
ment tentant d’écarter l'argument relatif à la recevabilité en décidant que
l'exception d’irrecevabilité ne revêt pas un caractère «exclusivement»
préliminaire, cette solution nous fait courir le risque de voir cette réponse
utilisée contre à peu près n’importe quelle partie à une affaire qui désire
soulever une exception préliminaire d’incompétence.

On pourrait certes faire valoir en revanche que, si un moyen est si intime-
ment lié au fond comme le demandeur en l’espèce semble manifestement le
penser, il conviendrait peut-être alors d'examiner le moyen relatif à la rece-
vabilité à l’occasion du débat exhaustif sur le fond. Mais lorsque la Cour a
accepté de statuer sur l’exception préliminaire et l’a examinée, cet argument
va à l'encontre du but recherché. Je ne peux donc pour ces motifs suivre la
Cour et invoquer le texte du paragraphe 7 de l’article 79 du Règlement pour
écarter ces exceptions préliminaires, que ce soit à la compétence ou à la rece-
vabilité, en me fondant sur ce motif très légaliste et juridiquement douteux.

*  *

Nous pouvons passer maintenant à l’examen de ia décision de la Cour
sur le fond même du moyen relatif à la recevabilité.

C’est à juste titre que la Cour dit que le principal argument présenté
par le Royaume-Uni est le suivant:

«la ou les questions en litige entre elle-même [la Libye] et le
Royaume-Uni [sont] maintenant réglée[s] par les décisions que le
Conseil de sécurité a prises en application du chapitre VII de la
Charte des Nations Unies et qui lient les deux parties, et … les résolu-
tions adoptées priment, conformément à l’article 103 de la Charte,
en cas de conflit entre ce qu’elles exigent et les droits ou obliga-
tions qui découleraient de la convention de Montréal» (voir para-
graphe 41 de l'arrêt).

Pour répondre à cette exception, la Cour, en plus d’invoquer l’article 79
du Règlement ainsi qu’il est dit ci-dessus, tire argument de la décision
qu’elle a rendue dans l’affaire relative aux Actions armées frontalières et
transfrontalières (Nicaragua c. Honduras), compétence et recevabilité
(C.LJ. Recueil 1988, p. 95, par. 66), où il est dit que «flla date critique à
retenir pour déterminer la recevabilité d’une requête est celle de son
dépôt». Et il est évidemment exact que les résolutions 748 (1992) et 883
(1993) prises par le Conseil de sécurité en vertu du chapitre VII l’ont été
après la date d’introduction de la requête libyenne en l’espèce. La Cour
Juge cette situation définitive et rejette sur ce fondement le moyen invoqué
par le Royaume-Uni à cet égard.

102
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 108

Il est toutefois important de relever que la portée du passage cité par la
Cour dans l’affaire relative à des Actions armées est limitée par la suite
du paragraphe où il est dit ce qui suit:

«Il peut toutefois être nécessaire, pour déterminer avec certitude
quelle était la situation à la date du dépôt de la requête, d’examiner
les événements, et en particulier les relations entre les parties, pen-
dant une période antérieure à cette date, voire pendant la période
qui a suivi. En outre, il se peut que des événements privent ensuite la
requête de son objet ou qu'ils prennent même une tournure telle
qu’une nouvelle requête ne pourrait par la suite être déposée dans
des termes analogues.» (Actions armées frontalières et transfronta-
lières (Nicaragua c. Honduras), compétence et recevabilité, arrêt,
CI JT. Recueil 1988, p. 95, par. 66.)

Il ressort de l’arrêt en l’espèce que la Cour considère la règle de la date
critique du dépôt de la requête comme généralement déterminante en
matière de recevabilité. Elle ne réussit d’ailleurs qu’à éviter de justesse un
raisonnement circulaire en définissant l’exception même d’irrecevabilité
en fonction de cette règle de la date critique. De sorte qu’il semble que la
façon d’éviter de se prendre au piège de cette règle est de soulever un
moyen qui ne saurait être considéré comme touchant à la «recevabilité»
ou qui n’est en tout cas pas ainsi qualifié.

Mais la décision de la Cour d’appliquer cette règle à l’exception d’irre-
cevabilité soulevée par le Royaume-Uni vient se heurter selon moi à un
solide argument de fond. Force est de se demander si la Cour a pleine-
ment considéré et pesé la gravité d’une décision de soumettre à la règle de
la date critique du dépôt de la demande une exception d’irrecevabilité
spécifiquement fondée sur une décision prise par le Conseil de sécurité en
application du chapitre VII et portant sur les opérations de maintien de
la paix qu’il entreprend. Il faut toujours avoir à l’esprit d’autres affaires
qui pourraient être introduites à l’avenir. La décision de la Cour a pour
effet pratique d'offrir un moyen de retarder ou de contrecarrer les déci-
sions prises par le Conseil de sécurité en sa qualité d’organe chargé du
maintien de la paix, voire d’entraîner une modification majeure du méca-
nisme juridique et politique de la Charte des Nations Unies que la Cour
elle-même, en tant qu’organe judiciaire principal de l'Organisation est
chargée — on aurait pu le supposer — d’énoncer, d’expliquer et de pro-
téger.

Il faut toutefois aussi se pencher sur une autre partie de l’arrêt concer-
nant l’exception d’irrecevabilité: c’est la suite qui a été effectivement
réservée à la position de repli du Royaume-Uni, à savoir que les résolu-
tions du Conseil de sécurité «ont privé» l’affaire «d’objet», l’ont rendue
«sans objet», ou qu’«il n’y a pas d'affaire» du fait de ces résolutions,
expressions utilisées pour qualifier cette exception particulière. Pour la
Cour, il ne s’agit plus 14 d’une question de «recevabilité» et la règle de la
date critique du dépôt de la requête ne s’applique donc pas, quoique le

103
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 109

raisonnement suivi dans l’arrêt est loin d’apporter une réponse claire à la
question de savoir si la règle peut tout aussi bien être inversée: il ne s’agit
pas d’une question de recevabilité parce qu’elle n’est pas assujettie à cette
date critique.

La Cour aboutit toutefois à la même conclusion qu'auparavant en
appliquant maintenant une autre considération toute aussi artificielle et
légaliste: l’interprétation stricte, littérale ou absolue du paragraphe 7 de
l’article 79 du Règlement, que nous venons d’examiner. Il convient tou-
tefois d'ajouter que la conclusion de la Cour sur ce point, qui n’est réel-
lement et fondamentalement qu’une autre façon de présenter la thèse de
Virrecevabilité, peut donner lieu aux mêmes objections graves que celles
qui ont été formulées plus haut à l’encontre de la décision de la Cour
relative à la recevabilité. Il semble pour le moins regrettable de statuer sur
une exception préliminaire mettant en cause la viabilité des dispositions
de Ja Charte des Nations Unies relatives aux opérations de maintien de la
paix sur la base d’un argument légaliste reposant non pas sur la Charte
des Nations Unies mais sur l’interprétation d’un adverbe prétant quelque
peu à controverse — «exclusivement» — à l’article 79 du Règlement de
la Cour.

x Ox

La présente affaire souléve aussi la question d’un principe fondamental
extrémement important qui a été mentionné dans les argumentations des
Parties, mais que le présent arrêt s’ingénie à éviter: le rapport entre les
compétences respectives du Conseil de sécurité et de la Cour internatio-
nale de Justice en tant qu’« organe judiciaire principal des Nations Unies».
I] ne fait aucun doute dans l’arrêt de la Cour que celle-ci a reporté l’exa-
men de cette question au stade du fond. Il semble toutefois indiqué
d’exposer dans la présente opinion mon propre point de vue sur cette
question qui sert de toile de fond dans chaque phase de la présente
affaire, y compris celle de la demande en indication de mesures conser-
vatoires en 1992.

Dans tout système de gouvernement, il y a des organes politiques qui
prennent des décisions sur le fondement de ce que l’on peut qualifier
de façon large de raisons politiques et il y a des tribunaux et d’autres
organes judiciaires qui prennent des décisions sur le fondement de l’in-
terprétation et de application de règles de droit. Ces deux types de
décisions sont nécessaires dans toute société civilisée régie par le principe
de la primauté du droit. On ne saurait affirmer que l’un de ces genres de
décisions est en lui-même supérieur à l’autre; ils devraient plutôt être
complémentaires.

Or il peut arriver que ces différents types d’organes, politiques et judi-
ciaires, soient appelés à traiter du même sujet ou de différents aspects du
même sujet. Comment doit s’ordonner la relation entre les deux organes
différents et entre leurs décisions respectives? Dans une société où règne
l'Etat de droit, ce sont les principes et règles applicables du droit consti-

104
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 110

tutionnel et administratif qui régissent cette relation. C’est précisément la
mission d’une cour de justice d’appliquer ces principes et règles et c’est ce
qui s’est d’ailleurs produit dans la présente affaire. Aussi la tâche de la
Cour en l’espèce est-elle selon moi d'appliquer simplement le droit inter-
national.

Le premier principe du droit applicable est celui-ci: tous les pouvoirs
discrétionnaires exercés à l’occasion d’un mécanisme légitime de prise de
décisions procèdent nécessairement du droit et sont donc régis et res-
treints par celui-ci. Il doit en être ainsi ne fût-ce que parce que c’est de lui
que ces décisions tirent leur seule autorité. On ne saurait logiquement
prétendre représenter le pouvoir et l’autorité du droit et prétendre simul-
tanément être au-dessus de celui-ci.

Qu'il en soit ainsi du Conseil de sécurité de l'Organisation des Nations
Unies ressort clairement des termes du paragraphe 2 de l’article 24 de la
Charte:

«2. Dans l’accomplissement de ces devoirs, le Conseil de sécurité
agit conformément aux buts et principes des Nations Unies. Les
pouvoirs spécifiques accordés au Conseil de sécurité pour lui per-
mettre d'accomplir lesdits devoirs sont définis au chapitres VI, VII,
VIII et XII.»

J’approuve dès lors entièrement la thèse de la Libye selon laquelle les
décisions et les mesures prises par le Conseil de sécurité ne sauraient nul-
lement être considérées comme bénéficiant d’une sorte d’«immunité» les
mettant à l’abri de la juridiction de l’organe judiciaire principal des
Nations Unies, quoique je devrais peut-être ajouter que le Royaume-Uni
n’a jamais avancé un tel argument.

Dans ce genre de situation, il me semble que la Cour est tenue, confor-
mément à la Charte, de toujours agir en qualité d’« organe judiciaire prin-
cipal des Nations Unies». En bref, la Cour doit mettre en œuvre et appli-
quer le droit. Ce qui entraîne l'obligation de tenir compte du droit
applicable des Nations Unies et notamment de tenir pleinement compte
des articles 24, 25, 28, 39, 48 et 103 de la Charte des Nations Unies. Et
donc de déciarer, d’interpréter, d’appliquer et de protéger le droit des
Nations Unies tel qu’il est énoncé en des termes dépourvus d’ambiguité
dans la Charte.

Aussi, donc, lorsque le Conseil de sécurité, exerçant le pouvoir discré-
tionnaire que lui confère l’article 39 de la Charte, constate l’existence,
comme dans la présente affaire, d’une «menace contre la paix», il n’appar-
tient pas à l’organe judiciaire principal des Nations Unies de contester
cette décision et encore moins de substituer sa propre décision à celle du
Conseil, mais d'indiquer le sens et l'intention manifestes de l’article 39 et
de protéger l'exercice que fait le Conseil de sécurité de ce pouvoir et de
cette obligation que le droit lui reconnaît et de protéger l’exercice du pou-
voir discrétionnaire de celui-ci de «décider quelles mesures n’impliquant
pas l'emploi de la force armée doivent être prises pour donner effet à ses
décisions».

105
CONVENTION DE MONTREAL DE 1971 (OP. DISS. JENNINGS) 111

En outre, lorsqu'il a décidé d’exercer les pouvoirs qu’il tient du cha-
pitre VII de la Charte, le Conseil de sécurité «a adopté au sujet de cer-
taines questions liées à la catastrophe de Lockerbie des décisions ayant
force obligatoire» (Questions d'interprétation et d'application de la con-
vention de Montréal de 1971 résultant de l'incident aérien de Lockerbie
(Jamahiriya arabe libyenne c. Royaume-Uni), mesures conservatoires,
ordonnance du 14 avril 1992, C.I.J. Recueil 1992, p. 26, opinion indivi-
duelle de M. Lachs). Cela est indubitable car c’est ce que prévoit l’ar-
ticle 25 de la Charte. De plus il s’agit là d’une compétence raisonnable
et nécessaire exercée par un organe auquel a été conféré «la responsa-
bilité principale du maintien de la paix et de la sécurité internationales»
(art. 24), et ce précisément «[alfin d’assurer l’action rapide et efficace
de l'Organisation».

Les commentateurs ont parfois envisagé la possibilité de l’exercice
d’une sorte de pouvoir de «contrôle judiciaire» par la Cour internatio-
nale de Justice bien qu’il y ait lieu de rappeler que la Cour elle-même a
nié posséder une tel pouvoir dans l'affaire de la Namibie (Conséquences
juridiques pour les Etats de la présence continue de l'Afrique du Sud en
Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, avis consultatif, CI.J. Recueil 1971, p. 45, par. 89). I
va de soi que se posent forcément de nombreuses questions difficiles qui
n’ont pas encore trouvé de solution juridique lorsque des organes tels que
la Cour et d’autres organes des Nations Unies se trouvent appelés à exer-
cer ce qu’on a qualifié à bon escient de «fonctions parailèles» (voir l’ar-
ticle riche d’enseignements de M. Skubiszewski intitulé «The Interna-
tional Court of Justice and the Security Council», dans Fifty Years of the
International Court of Justice, 1996, à la page 606).

L'absence d’un pouvoir de contrôle judiciaire sur les décisions prises
par le Conseil de sécurité en application du chapitre VI de la Charte ne
découle pas simplement de ce passage tiré de l’arrêt de la Cour dans
l'affaire de la Namibie. Ce sont les dispositions de la Charte elle-même
qui prévoient qu'il en est ainsi. De plus il ressort à l’évidence des actes de
la conférence de San Francisco qu’il avait été proposé d’instaurer un pou-
voir de contrôle judiciaire mais que cette proposition avait été rejetée par
la conférence de rédaction. La Cour n’est pas un organe de revision, elle
ne peut substituer son propre pouvoir d’appréciation à celui du Conseil
de sécurité. Elle ne serait pas non plus à mon avis l’organe approprié
pour agir ainsi et le système judiciaire contradictoire ne convient pas non
plus à la prise de décisions politiques.

Aussi la situation juridique est-elle très claire pour moi. La fonction de
l'organe judiciaire principal des Nations Unies est d’appliquer le droit
énoncé dans la Charte des Nations Unies. La responsabilité principale du
maintien de la paix est conférée au Conseil de sécurité dont les décisions
prises en vertu du chapitre VII sont des décisions obligatoires que tous les
Membres des Nations Unies sont convenus d’appliquer et l’article 103
prévoit que les obligations en vertu de la Charte prévaudront en cas de
«conflit» entre ces obligations.

106
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 112

Le droit de la Charte est le droit que la Cour devrait avant tout respec-
ter et appliquer en l’espèce. La Cour ne devrait pas se laisser convaincre
d'adopter une autre solution par une argumentation habile et subtile
qui semble avoir remarquablement réussi à la persuader d’oublier le fait
cardinal qu’il s’agit d’une affaire où le gouvernement demandeur serait
impliqué dans l’acte terroriste incriminé et qu’il s’agit d’une situation que
la convention de Montréal ne vise même pas à traiter.

Mais un problème subsiste. Bon nombre de ces questions qui se posent
au regard de la recevabilité présentent aussi un grand intérêt pour le
fond. De fait, comme nous l’avons déjà mentionné plus haut, la plupart
de ces questions sinon toutes seront certainement assez longuement trai-
tées dans les argumentations qui seront développées lors de la phase du
fond. Aussi — abstraction faite des difficultés découlant des maladresses
de rédaction du paragraphe 7 de l’article 79 du Règlement — n’y aurait-il
pas eu lieu de dire un mot sur le report à la phase du fond de l’examen de
toutes ces questions soulevées relativement à la recevabilité, ce que
d’ailleurs a décidé la majorité de la Cour?

La Cour aurait dû, selon moi, statuer sur toutes ces questions à ce
stade préliminaire de la procédure. En premier lieu, parce que, comme il
a été mentionné plus haut, le droit applicable est incontestable et il est
vrai aussi que la Cour a déjà examiné toutes ces questions sur lesquelles
le gouvernement demandeur s’est très longuement étendu en 1992 ainsi
qu’au cours des deux semaines d’audience lors de la phase actuelle. Mais
la raison principale, qui revêt pour moi une grande importance théorique
et pratique, est celle que je ne saurais mieux exprimer qu’en citant l’opi-
nion individuelle de M. Lachs jointe à l’ordonnance de la Cour du
14 avril 1992 (voir Questions d'interprétation et d'application de la conven-
tion de Montréal de 1971 résultant de l'incident aérien de Lockerbie
(Jamahiriya arabe libyenne c. Royaume-Uni), mesures conservatoires,
CIJ. Recueil 1992, p. 26). Traitant des «problèmes de compétence
concurrente entre la Cour et un autre des organes principaux de lOrga-
nisation des Nations Unies», il a poursuivi en ces termes:

«En fait, la Cour est la gardienne de la légalité pour la commu-
nauté internationale dans son ensemble, tant à l’intérieur qu’en
dehors du cadre de l'Organisation des Nations Unies. L’on peut
donc légitimement supposer que l’intention des fondateurs n’était
pas d’encourager ces organes à exercer leur fonction parallèlement
comme avec des œillères, mais plutôt d’avoir entre eux une interac-
tion fructueuse. »

Le fait que la Cour ait laissé se poursuivre une procédure qui risque de
durer six à sept ans, en trois phases distinctes, portant sur l’effet juridique
des résolutions prises par le Conseil de sécurité en vertu du chapitre VII

107
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. JENNINGS) 113

de la Charte, pourrait donner à penser qu’on est loin d’une «interaction
fructueuse».

De surcroît, il faut également penser à l’effet de cette décision sur
d’autres affaires éventuelles. I] existe d’autres conventions multilatérales,
outre celle de Montréal, qui pourraient donner matière à un litige embar-
rassant concernant des mesures prises par les Nations Unies pour main-
tenir ou rétablir la paix. Ce risque n’est d’ailleurs pas limité tant s’en faut
aux conventions multilatérales. Que l’on pense aux risques que fait courir
aux mesures de sanction de l’Organisation des Nations Unies le recours
éventuel aux traités d’amitié et de commerce et à leurs clauses juridiction-
nelles une fois que le sens et l’effet de l’article 103 de la Charte sont mis
en cause. La décision de la Cour en l’espéce constitue un vade mecum et
un précédent pour tous ceux qui pourraient souhaiter retarder l’action de
l'Organisation des Nations Unies par un foisonnement de manœuvres
légalistes. Il y a d’autres conventions, outre celle de Montréal, qui pour-
raient se prêter dans d’autres circonstances et à l’avenir à un usage
pareillement légaliste et politiquement avantageux pour tenir le Conseil
de sécurité en échec dans l’exercice des fonctions que lui confie la Charte
et il convient de se rappeler que le Conseil de sécurité peut être tenu
d'agir très rapidement dans certaines circonstances. Cette éventualité a
évidemment été prévue par les rédacteurs de la Charte lorsqu'ils ont éla-
boré l’article 103 en ayant à l’esprit ces éventualités.

Pour toutes ces raisons, j'estime que la Cour, étant donné qu'elle a été
convaincue de sa compétence, aurait certainement dû conclure à l’irrece-
vabilité de la demande. Je regrette infiniment une décision qui, replacée
dans un cadre général faisant abstraction des circonstances particulières
de l'espèce, me semble être une décision peu judicieuse de la part de la
Cour.

(Signé) R. Y. JENNINGS.

108
